Citation Nr: 9926917
Decision Date: 09/20/99	Archive Date: 12/06/99

DOCKET NO. 97-23 219               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Manila, Philippines

THE ISSUE

Whether new and material evidence has been received to reopen the
claim for service connection for the veteran's cause of death.

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel

INTRODUCTION

The veteran had recognized military service from November 1943 to
February 1946. The veteran died on December [redacted] 1984. The appellant
is his surviving spouse.

In January 1986, the Department of Veterans Affairs (VA) Regional
Office (RO) in Manila, Philippines denied the appellant's claim for
service connection for the cause of the veteran's death. The RO
notified the appellant of that decision by letter dated January 23,
1986; the appellant did not appeal.

This appeal is before the Board of Veterans' Appeals (Board) from
a June 1994 RO decision wherein the RO determined that new and
material evidence had not been submitted to reopen a claim of
entitlement to service connection for the cause of the veteran's
death.

In April 1998, the Board determined that new and material evidence
had not been submitted to reopen the appellant's claim of
entitlement to service connection for the cause of the veteran's
death.

In February 1999 the United States Court of Appeals for Veterans
Claims (Court) issued an Order, which vacated the April 1998
decision of the Board. The decision was based on the definition of
new and material evidence that has now been rejected by the United
States Court of Appeals for the Federal Circuit (Federal Circuit)
in Hodge v. West, 155 F3d. 1356 (Fed. Cir. 1998). The Court
remanded the case to the Board for further action consistent with
its Order.

This current appellate action is in response to the Court's Order.

2 - 

REMAND

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

The pertinent evidence of record at the time of the January 1986
rating decision included an April 1974 medical certificate signed
by F. B. Asuncion, Jr., M.D., several death certificates and a
field examiner's report, which included a deposition of Dr.
Asuncion.

In April 1974, Dr. Asuncion reported that the diagnoses were healed
gunshot wound of the right shoulder with nerve injury, pulmonary
tuberculosis, rheumatoid arthritis and cataract, left eye.

In a June 1980 medical certificate Dr. Asuncion reported that the
diagnoses were essential hypertension, genitourinary tract
infection, rheumatoid arthritis of the ankles and night shoulder
joints, atrophy of the right upper extremity with an ability to
move the upper extremity at the shoulder joint, a cataract of the
left eye with almost complete loss of vision, and almost total left
ear deafness.

3 - 

The original certified death certificate, dated in December 1984,
lists that the veteran died of cofluent pneumonia on December [redacted]
1984, at 71 years of age. This death certificate is noted "(Sgd)"
by Dr. Asuncion. This death certificate was submitted in January
1985.

A copy of the death certificate was also submitted in January 1985.
The certified cause of death was listed (handwritten) as
osteomyelitis of the right humerus due to cofluent pneumonia. This
death certificate was completed by Dr. Asuncion and signed by Dr.
Asuncion and local civil registrar.

In an unsigned death certificate submitted in February 1985, the
cause of death was listed (different typeface) as osteomyelitis due
to cofluent pneumonia. This death certificate was completed by Dr.
Asuncion but not signed by Dr. Asuncion or the local civil
registrar.

Clearly, there is some confusion regarding the validity of the
death certificates submitted in support of the claim.

In depositions taken by a VA field examiner in July and September
1985, the appellant testified that on the day of the veteran's
death, she had called Dr. Asuncion and had gone to get medicine
prescribed by him. The veteran had died before she returned and Dr.
Asuncion arrived. She said that the veteran had been hospitalized
in September 1984 and had been examined by the municipal health
officer about three days before his death because Dr. Asuncion was
not available. In her July 1985 deposition, the appellant testified
that the veteran had never been hospitalized or treated by a
physician other than Dr. Asuncion.

4 - 

In a deposition taken by a VA field examiner in September 1985, Dr.
Asuncion testified that he treated the veteran for a number of
years, primarily for his right arm; his diagnosis was
osteomyelitis. He testified that he attended and treated the
veteran prior to his death. Dr. Asuncion stated that he had signed
the death certificate and believed that osteomyelitis was the main
cause of death with pneumonia and anemia.

In a February 1986 medical certificate, Dr. Asuncion stated that
the veteran had been under his medical care and treatment for
osteomyelitis of the night humerus secondary to a service-related
gunshot wound and confluent pneumonia from December 1, 1985 up to
the time of the veteran's death on December [redacted] 1985. Dr. Asuncion
also stated that the veteran had been bedridden for more than one
month prior to his death due to chronic osteomyelitis. Dr. Asuncion
issued similar medical certificates dated in July 1994, March 1995,
August 1995 and June 1996.

The appellant testified that the veteran was confined for 15 days
at Dr. Asuncion's clinic, which ended one week prior to the
veteran's death. Transcript, p. 2 (May 1994). However, Dr. Asuncion
also testified that his medical treatment records were destroyed by
a flood sometime in August 1985.

In a deposition taken by a VA field examiner in September 1985,
Asuncion Tuvera, M.D., the municipal health officer reported
treating the veteran shortly before death. After examining the
veteran, her conclusion was Koch pneumonia; she also thought that
the veteran might have pulmonary tuberculosis. The municipal health
officer thought that the probable cause of death was pneumonia.

In an interview with the VA field examiner in September, 1985, Rosa
Tibayan, M.D., psychiatrist and the Medical Director of Roseville
Park Center, stated that the veteran was hospitalized at her
facility in September 1984. The diagnosis was chronic brain
syndrome due to senile brain changes with psychotic episode.

5 - 

She stated that she had examined the veteran's shoulder and that
the wound received in service was completely healed and would not
have caused death.

Some of the medical records cited above are available and they have
not been requested or submitted. The RO has a duty to inform an
appellant of the evidence necessary to complete her application to
reopen service connection for the veteran's cause of death. 38
U.S.C.A. 5103(a) (West 1991).

In light of the foregoing, the Board finds that development is
necessary.

Accordingly, the case is REMANDED for the following development:

1. The appellant should submit all medical treatment records of Dr.
Tibayan, who is a psychiatrist and was the Medical Director of
Roseville Park Center 'in September 1984. Dr. Tibayan stated that
the veteran was hospitalized at her facility in September 1984. The
appellant should also submit medical treatment records of Dr.
Tuvera, M.D., who was the municipal health officer who treated the
veteran shortly before death. The appellant may submit a written
authorization for the release of these records and then the RO
should request these records. Any additional evidence should be
made part of the claims folder.

2. The RO should contact the local civil registrar in order to
reconcile and determine the validity of the death certificates
submitted in support of the claim. The RO should undertake any
necessary action to complete this request.

6 -

3. The RO should advise the appellant to submit any additional
evidence and argument she wishes to have considered.

4. The RO should then determine whether the appellant has submitted
new and material evidence to reopen the claim for service
connection for the veteran's cause of death. If new and material
evidence is submitted, the RO should then determine if the claim
for service connection for the veteran's cause of death is well
grounded. If the claim is well grounded the RO should conduct any
additional development in accordance with the duty to assist and
then adjudicate the claim on the merits. The RO should then provide
the appellant a Supplemental Statement of the Case, which contains
all the necessary regulatory provisions not previously given, and
allow the appellant an opportunity to respond.

Thereafter, the case should be returned to the Board for appellate
review, if in order. By this remand, the Board intimates no
opinion, as to any final outcome warranted. The appellant need take
no action until she is notified by the RO.

RONALD R. BOSCH 
Member, Board of Veterans' Appeals

- 7 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).



